Currie, C. J.
The sole issue presented on this appeal as stated in the brief of the appellants is: Has a trial court jurisdiction to order garnishee defendant to disburse funds of garnishee prior to the expiration of the principal defendant’s time to answer ?
It is clear in terms of the court’s jurisdiction that the trial court did have jurisdiction over both the subject matter and the persons of the parties. Therefore, the order appealed from, at the most, was erroneous and not void for lack of jurisdiction.
The respondent plaintiffs contend that the order appealed from was reached as a result of agreement between the parties. While the record before us does not disclose this to be a fact, the appellant defendants have not denied this assertion. Because the record does not disclose the surrounding circumstances that caused the trial court to enter the order appealed from, we do not deem that we have before us the issue of whether the order may have been erroneous even though not void.
By the Court. — The order appealed from is affirmed.